

116 S4997 IS: Inter-American Development Bank General Capital Increase Act of 2020
U.S. Senate
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4997IN THE SENATE OF THE UNITED STATESDecember 10, 2020Mr. Menendez (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo authorize the tenth general capital increase for the Inter-American Development Bank and to strengthen recovery efforts in Latin America and the Caribbean related to the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Inter-American Development Bank General Capital Increase Act of 2020.2.FindingsCongress makes the following findings:(1)The region of Latin America and the Caribbean is the most severely impacted by SARS–CoV–2, the virus that causes the coronavirus disease 2019 (commonly referred to as COVID–19), representing 11,527,596 confirmed cases or 23.08 percent of worldwide cases since February 2020, according to the Inter-American Development Bank.(2)Decline in economic activity as a result of the COVID–19 pandemic will precipitate a 9.9 percent fall in gross domestic product per capita throughout Latin America and the Caribbean by the end of 2020, entirely reversing steady advancements in regional gross domestic product per capita since 2010, according to the Economic Commission for Latin America and the Caribbean.(3)The Economic Commission for Latin America and the Caribbean predicts that, throughout Latin America and the Caribbean, the COVID–19 pandemic will—(A)push an additional 45,400,000 people into poverty, increasing the total number of people living in poverty from 185,500,000 to 230,900,000, or approximately 37.3 percent of the Latin American and Caribbean population, by the end of 2020; and(B)cause the total number of individuals living in extreme poverty to increase by 28,500,000 from 67,700,000 to 96,200,000, or approximately 15.5 percent of the Latin American and Caribbean population, by the end of 2020.(4)The Inter-American Development Bank estimated in May 2020 that 17,000,000 formal jobs would be lost as a result of the pandemic, increasing the share of jobs in informal sectors of the region’s economies to 62 percent. September 2020 findings from the International Labour Organization noted that 34,000,000 workers across 9 countries in the region lost their jobs in the first half of 2020.(5)The pandemic also has complicated the humanitarian and development challenges countries across Latin America and the Caribbean face as hosts to more than 4,300,000 Venezuelan refugees and migrants, prompting the Inter-American Development Bank to launch a migration initiative that aims to provide $85,000,000 in grants and leverage investments of $1,100,000,000 in social protection, health, education, and employment.(6)The pandemic has severely disrupted education systems across Latin America and the Caribbean because of a lack of equipment and pedagogical tools required for effective remote schooling. According to data compiled by the United Nations Educational, Scientific and Cultural Organization and the Inter-American Development Bank, less than 30 percent of low-income families impacted by decisions to halt in-person classes have access to a computer and only around 60 percent of secondary school teachers have the skills needed for virtual instruction.(7)Countries across Latin America and the Caribbean continue to face enduring economic challenges, including persistent inequality, high levels of tax evasion and avoidance, and elevated debt levels.(8)The stability, sustainable development, and inclusive growth of economies in Latin America and the Caribbean is in the national interest of the United States, as the region accounts for 21.7 percent of United States trade in goods in 2019, according to the Economic Commission for Latin America and the Caribbean. (9)The Inter-American Development Bank is the world’s oldest and largest regional development bank, and has worked continuously since 1959 to foster economic, social, and institutional development in Latin America and the Caribbean.(10)The Inter-American Development Bank is uniquely positioned to advance post-pandemic recovery efforts and to mitigate the social and economic impacts of the pandemic. As early as March 2020, the Inter-American Development Bank announced the allotment of up to $12,000,000,000 toward immediate public health responses, efforts to revitalize social safety nets for vulnerable populations, and strategic economic productivity and employment initiatives.(11)With the support of 23 out of the 28 shareholding countries in the Western Hemisphere, the Governors of the Inter-American Development Bank duly elected a new President of the Bank on September 12, 2020, to serve a 5-year term. (12)The 48 borrowing and non-borrowing member countries of the Inter-American Development Bank last agreed to a ninth general capital increase as part of the Bank’s annual meeting on March 20–22, 2010.(13)Under the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136; 134 Stat. 281) (commonly referred to as the CARES Act), enacted on March 27, 2020, Congress approved capital stock increases for the International Finance Corporation and the African Development Bank to strengthen the ability of foreign countries to prevent, prepare for, and respond to coronavirus and to the adverse economic impacts of coronavirus. 3.Sense of CongressIt is the sense of Congress that—(1)the spread of SARS–CoV–2 has had a significant impact on economic, social, and humanitarian conditions throughout Latin America and the Caribbean;(2)the Inter-American Development Bank is the preeminent multilateral development bank dedicated to regional economic and social development and the betterment of lives across Latin America and the Caribbean;(3)the Bank has played an integral role in supporting member countries with the coordination and implementation of policies to mitigate the effects of the COVID–19 pandemic, the Venezuelan refugee and migration crisis, and other crises in the Western Hemisphere;(4)a capital increase for the Bank would greatly increase its capacity to provide financing, institutional knowledge, and technical support to foster recovery and inclusion initiatives between regional governments, private sector entities, and international organizations; (5)the election on September 12, 2020, of a new president of the Inter-American Development Bank—(A)demonstrated hope for the leadership of the United States by regional partners facing increased geopolitical competition and the significant impact of the COVID–19 pandemic; and (B)presents an opportunity for the United States to further strengthen its commitment to helping build a financially stronger and more transparent Bank in order to support the countries of the Americas during such historic crises; and (6)the United States, as a founding member of the Bank, should support a capital stock increase to ensure the Bank is prepared to offer additional support to member countries severely impacted by the COVID–19 pandemic and other crises.4.Tenth general capital increase(a)Support for a general capital increaseThe President shall take steps to support a tenth general capital increase for the Inter-American Development Bank.(b)Diplomatic engagementThe President shall advance diplomatic engagement to build support among member countries of the Inter-American Development Bank for a tenth general capital increase for the Bank in order to strengthen the capacity of the Bank—(1)to support Latin American and Caribbean countries in their efforts to address the COVID–19 pandemic and the related economic impact; and(2)to advance inclusive economic and social development in the Americas.(c)Progress reportNot later than 45 days after the date of the enactment of this Act, the President shall submit to the Foreign Relations Committee of the Senate and the Committee on Financial Services of the House of Representatives a report detailing efforts to carry out subsections (a) and (b).(d)Tenth capital increaseThe Inter-American Development Bank Act (22 U.S.C. 283 et seq.) is amended by adding at the end the following:42.Tenth capital increase(a)Vote authorizedThe United States Governor of the Bank is authorized to vote in favor of a resolution to increase the capital stock of the Bank by $80,000,000,000 over a period not to exceed 5 years.(b)Subscription authorized(1)In generalThe United States Governor of the Bank may subscribe on behalf of the United States to 1,990,714 additional shares of the capital stock of the Bank.(2)LimitationAny subscription by the United States to the capital stock of the Bank shall be effective only to such extent and in such amounts as are provided in advance in appropriations Acts.(c)Limitations on authorization of appropriations(1)In generalIn order to pay for the increase in the United States subscription to the Bank under subsection (b), there is authorized to be appropriated $24,014,857,191 for payment by the Secretary of the Treasury.(2)Allocation of fundsOf the amount authorized to be appropriated under paragraph (1)—(A)$600,371,430 shall be for paid in shares of the Bank; and(B)$23,414,485,761 shall be for callable shares of the Bank..5.Support for environmental sustainability initiatives of Inter-American Development Bank(a)FindingsCongress makes the following findings:(1)The Inter-American Development Bank has served as an executing agency for the Global Environment Facility, a grant-making and financing facility supported by 182 countries to address global environmental issues and sustainable development.(2)The Inter-American Development Bank has never had its own environmental grant-making and financing facility despite the fact that the Americas are home to the world’s largest tropical rain forest and include countries significantly affected by natural disasters annually.(b)Sense of CongressIt is the sense of Congress that the Inter-American Development Bank should—(1)establish its own environmental grant-making and financing facility in order to implement and expand environmental policies, metrics, and standards, to strengthen resilience and disaster preparedness, and to improve sustainability and conservation; and(2)continue to strengthen environmental safeguards as an element of economic development in the Western Hemisphere. (c)Diplomatic engagementThe President shall advance diplomatic engagement to build support among member countries of the Bank for the creation of an environmental fund and financing facility as part of the tenth general capital increase for the Bank. 